Citation Nr: 1645663	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  15-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder with anxiety and affective symptoms.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	E. Gang, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had approximately one month of active service in the United States Army from August to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The claims were remanded in February 2016 for evidentiary development.  With respect to the claim for TDIU, additional procedural development is necessary as discussed in detail below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disability picture at least as likely as not had causal origins in active military service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD and mood disorder, is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed current acquired psychiatric pathology as a result of experiencing a personal assault during his brief one month of active service in the Army.  Specifically, he asserts that he was tied to his bed and beaten by other recruits on account of allegedly being responsible for the recruits receiving additional discipline from the drill sergeants.  He states that while he did have problems with enuresis as a child, that the condition had resolved in its entirety prior to acceptance into active service, and that the trauma occurring in the barracks caused the onset of a mental illness for which enuresis was a manifestation.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  While PTSD and mood disorders are not included as "chronic disorders" for the purposes of this regulation, any manifested psychoses continually present since service, and associated with such diagnoses, would warrant the grant of service connection irrespective of a nexus to service.  Id.

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f). 

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy, had a reasonable fear of terrorist and/or enemy activity in service, or is based on factors outside of those circumstances.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304(f).  Where, such as in this case, the record does not establish that a Veteran engaged in combat with the enemy (or had a reasonable fear of enemy or terrorist activity), his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The service treatment records do not document that the Veteran had complaints, treatments, or diagnoses of any type of mental health disorder.  At the time of enlistment, he was not noted to have any psychiatric abnormality or issue with urinary incontinence as a manifestation of a mental health disorder.  He is presumed to have been physically and mentally sound at the time of entry into service.  

While the Veteran was in service, he presented with enuresis in September 1980.  Medical documentation from Army providers noted that the Veteran had produced a letter from a private physician which showed a long history of enuresis as due to urethral problems.  This letter from the private physician, dated in 1977, is of record, and it was submitted to Army medical personnel after the Veteran entered onto active duty.  The Veteran's nocturnal enuresis was found to disqualify him from military service and a discharge was entered a month after enlistment.  

With respect to the alleged beating by fellow soldiers, there is nothing in the service treatment or personnel records to specifically corroborate such an event.  Such a fact is not, however, probative against the Veteran's claim.  Indeed, with respect to allegations of personal assault, it is not uncommon for the service department records to be less than fully descriptive, and alternative forms of evidence should be requested and considered when attempting to establish the occurrence of such an event.  See Patton v. West, 12 Vet. App. 272, 282 (1999).

Private medical records document that the Veteran has been diagnosed with PTSD, anxiety, depression, and mood disorder.  The Social Security Administration (SSA) has specifically noted that a mood disorder has, in concert with other factors, prevented the Veteran from engaging in employment activities since 1997.  

In October 2015, a private psychiatrist submitted a very lengthy and comprehensive assessment of the Veteran's psychiatric disability picture, to include extensive discussion as to its relationship to events of active military service.  It is adequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Of specific note, this physician explained that the Veteran's pre-service issues with enuresis had resolved prior to service entry.  He noted that enuresis is a complex issue that can have mental and physical components, but essentially, the pre-service reference to urethral problems was not directly relevant to what caused bedwetting in September 1980 during the period of active service.  Indeed, the examiner noted that stressful events precipitated a "change in sleep architecture, " which in turn "led to consequent reestablishing of an abnormal sleep process that led to development of nocturnal enuresis" during active duty.  The psychiatrist went on to state that the enuresis was "part of PTSD presentation for [the Veteran], with drastic changes in the functioning of his brain and neurons on different levels, including on neuronal/molecular level, biochemical level, and the level of gene expression/epi-genesis."  The pre-service urethral issue, which was causative of pre-service enuresis, was noted to have been surgically corrected before entry to active duty.  

The private psychiatrist explained that there are "overlapping" symptoms shared between PTSD and affective disorders, such as "depressive and manic presentation," currently present in the Veteran.  Also, it was noted that the Veteran experiences "a significant amount of psychiatric symptoms in the anxiety realm."  

With citations to literature and to the "biochemical," "molecular," and "epigenetic" developments in modern psychiatric research, it was stated that the "changes" experienced in the Veteran's brain during active duty, which ultimately caused the in-service enuresis, were a "reasonable consequence" of the alleged assault to the Veteran.  It was explained that this led to "development of PTSD, and then consequently, development of affective and anxiety symptoms intermingled with PTSD presentation."  

It was expressly concluded that "the Veteran's nocturnal enuresis that appeared during service" was a "response to psychological trauma" (as opposed to being associated with physical problems).  The psychiatrist specifically noted that surgical correction had removed the physical source of pre-service enuresis.  Further, while acute stresses in childhood may have potentially predisposed the Veteran to his ultimate susceptibility to react to psychological traumas with bedwetting, mentally-induced enuresis was expressly found to not exist prior to active duty.  Indeed, the psychiatrist stated that "it is reasonable to anticipate that if [the Veteran] was not assaulted at night by other Army members in the barracks, he would not have developed secondary bedwetting."  The "secondary bedwetting" was described to be a manifestation of PTSD with causal origins in active duty.  

In the conclusion of the October 2015 private psychiatry report, it was noted that acquired psychiatric disability was at least as likely as not caused during an assault experienced in "boot camp," and that the emergence of enuresis in service, as a response to mental trauma (as opposed to the pre-service physical issues), was highly suggestive that the assault had occurred as alleged.  

The Veteran did not serve in combat and has not alleged that his PTSD, or indeed, any part of an acquired psychiatric disability picture, is a result of such an action or of the threat of enemy/terrorist activity.  As such, verification of the "stressor" is necessary prior to establishing service connection for PTSD.  38 C.F.R. § 3.304(f).  

In this respect, the October 2015 private medical opinion is very helpful in laying out the course of the Veteran's disease progression, which, given the nature of the difficulty in proving that a personal assault occurred, is helpful to the Veteran's appeal.  Indeed, it is highly probative to note that while the Veteran did have pre-service issues with bedwetting, that such a condition was surgically corrected at age 13 with no apparent sequelae present which would prevent enlistment into the armed forces.  Nonetheless, despite the resolution of the physical source of previous urinary incontinence, enuresis reemerged during active service.  It was expressly explained by the private psychiatrist, in a well-rationalized and thorough opinion, that the source of such reemergence must have been as a result of trauma.  Indeed, as due to the nature of the psychiatric enuresis (i.e. not related to any physical obstruction), there is no explanation for the onset of the Veteran's condition other than an in-service assault.  Thus, the nature of the in-service issues with enuresis serve to corroborate that the Veteran was, at least as likely as not, assaulted as he has alleged.  

The Veteran's psychiatric disability picture is, no doubt, a complicated one.  The probative medical evidence of record does, however, point to the source of current mental health issues, despite acute childhood stressors and/or potential predisposition to eventual psychiatric problems, as being triggered by a personal assault experienced in September 1980 during active military service.  

In summary, the mentally-induced enuresis documented to occur in service is sufficient to serve as corroboration of an in-service assault.  The unequivocal and well-rationalized opinion attributing such an event as the source of current acquired psychiatric disability, with any potential doubt resolved in the Veteran's favor, substantiates the claim.  As such, service connection for an acquired psychiatric disability will be granted.  

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder with anxiety and affective symptoms, is granted.  


REMAND

The decision above grants service connection for an acquired psychiatric disorder.  It is the sole disability subject to service connection, and the rating assigned for such a condition is not a matter ripe for the Board's consideration.  

Accordingly, adjudication as to the issue of TDIU would be premature in the case, and the matter must be remanded for consideration by the RO subsequent to the assignment of a rating for the psychiatric disorder.  In so doing, the RO is expressly directed to review the 2002 determination of the SSA with respect to employability.  That agency noted that the Veteran has not been able to work since 1997 as due, in part, to the mood-related symptoms associated with this acquired psychiatric disorder.  Thus, even if the ultimate assignment of a rating for the now service-connected psychiatric disorder does not result in the Veteran meeting the schedular requirements of entitlement to TDIU, a referral must be made to the Director of Compensation for consideration of extraschedular entitlement.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran appears to be terminally ill as due to metastatic renal cancer.  It is paramount that this case be expedited so that he may receive resolution as to the TDIU issue as soon as possible.  




	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required)

After the assignment of an initial rating for the Veteran's now service-connected acquired psychiatric disorder, re-adjudicate the issue of entitlement to TDIU.  The 2002 SSA finding of unemployability since 1997, due in part to symptoms associated with mood disorder, must be expressly considered.  Further, should the rating associated with the service-connected acquired psychiatric disability not be enough to establish entitlement to TDIU on a schedular basis, the claim should be referred to the Director of VA's Compensation Service for consideration of entitlement on an extraschedular basis.  Following the directed development, should resolution of the claim be less than favorable, issue a supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


